DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
2.    This is responsive to the claims filed on 12/2/19.
3.    Claims 1 - 20 are pending.
4.    Drawings filed on 12/2/19 has been noted.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 10497202 and 1 – 17 of U.S. Patent No. US 9558611.
9.	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the pending limitations: 

claim 1 of Patent 10497202
1. A wagering game device including:  3(a) a processor operable to obtain a random or psuedo-random game outcome;  4(b) a set of reels operable by the processor to present the game outcome by displaying 5an updated set of symbols in a matrix of symbol locations, the set having a chance 6to include one or more winning patterns along one or more paylines, the matrix of 7symbol locations having at least two horizontal rows and at least two vertical 8columns;  9(c) at least one multiple-location wild symbol associated with at least one reel and 10vertically spanning two or more symbol locations vertically adjacent in the matrix 11of symbol locations with an effect of changing all the spanned locations to count 12as any symbol in the game for forming winning patterns, the at least one multiple- 13location wild symbol having a chance to appear in the updated set of symbols in 14either a first state in 



claim 1 of the present application
claim 1 of Patent 9558611
1.  A wagering game device including:  3(a) a processor operable to obtain a random or psuedo-random game 



Claim Rejections - 35 USC § 101
10.	Claims 15 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 15 – 20 are drawn to a computer readable storage medium, under the broadest reasonable interpretation, typically covers forms of transitory, propagating signals per se.  Signals per se do not fall within one of the four statutory categories of invention.  
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
Claims 15 – 20 include the limitation of “a program product embodied in one or more tangible computer readable media“. The applicant’s specification does not define the term “tangible computer readable media“. Using the broadest reasonable interpretation, the term “tangible computer readable media” reads on transitory propagating signals. Signals per se do not fall within one of the four statutory categories of invention.  
	This rejection may be obviated by amending the claim to read on a “non-transitory” computer readable medium, or other appropriate language.   

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser (US 20090117983) and in view Gilmore (US 20040033827).
13.	Regarding claims 1, 8 and 15, Visser discloses a wagering game device including (abstract
3(a) a processor (i.e. game controller 101/microprocessor described in paragraph 50) operable to obtain a random or psuedo-random game outcome (paragraphs 50 and 55; paragraph 55 teaches The game controller 101 may also include a random number generator 113, which generates a series of random numbers that are used by the computational device 102 to determine the outcomes of games played on the gaming machine 100);  4
(b) a set of reels (i.e. reels shown in FIG. 6a) operable by the processor (i.e. game controller 101/microprocessor described in paragraphs 50 and 55) to present the game outcome by displaying 5an updated set of symbols (i.e. updated set of symbols via the symbol selection described in paragraph 25) in a matrix of symbol locations, the set having a chance 6to include one or more winning patterns (i.e. a winning combination described in paragraph 25) along one or more paylines (i.e. the nine paylines shown in FIG. 6A with payline #1 shown in the middle of nine paylines), the matrix of 7symbol locations symbol having at least two horizontal rows and at least two vertical 8columns (i.e. the matrix of 7symbol locations symbol having three horizontal rows and five vertical 8columns shown in FIG. 6a) (FIG. 6A and paragraphs 15, 25, 50 and 55);  9
(c) at least one multiple-location symbol (i.e. the Golden Reel symbol) associated with at least one reel (i.e. Reels 402 and 404) and 10vertically spanning two or more symbol locations vertically adjacent in the matrix 11of symbol locations (FIG. 6A and paragraphs 68; Reels 402 and 404 have associated sequences of symbols that include at least one Golden Reel symbol. As may be seen in the 
the at least one multiple- 13location symbol having a chance to appear in the updated set of symbols in 14either a first state in which the multiple-location symbol is fully visible in the 15matrix of symbol locations (i.e. a first state shown on reel 404), or a second state in which only a lower or upper 16portion of the multiple-location symbol is shown in the matrix of symbol 17locations, with a remainder of the multiple-location symbol, not displayed, 18positioned to be outside the matrix of symbol locations (i.e. a second state shown on reel 402 where remainder/the lower third of the golden reel symbol is not displayed, 18positioned to be outside the matrix of symbol locations) (FIG. 6A and paragraphs 68); and  19
(d) the processor (i.e. game controller 101/microprocessor described in paragraph 50) configured to pay an award for winning game outcomes (paragraphs 25, 48 and 50), 
Visser fails to explicitly disclose the following limitation:
(at least one multiple-location symbol is) at least one multiple-location wild symbol with an effect of changing all the spanned locations to count 12as any symbol in the game for forming winning patterns
and if the 20game outcome includes the multiple-location wild symbol, re-spin the set of reels 21to obtain an additional game outcome and pay any additional winning game 22outcomes.
Gilmore teaches:
(at least one multiple-location symbol is) at least one multiple-location wild symbol (i.e. part 62b with the text "wild" appearing thereon) with an effect of changing all the spanned locations to count 12as any symbol in the game for forming winning patterns (FIG. 3 and 7 – 9; paragraphs 20 and 21)
and if the 20game outcome (i.e. the outcome shown in FIG. 3 and 7 - 10) includes the multiple-location wild symbol, re-spin the set of reels 21to obtain an additional game outcome and pay any additional winning game 22outcomes (FIG. 3 and 7 – 10; paragraphs 20 and 21; Wild Duck Bonus proceeds with the first free spin in which the remaining reels (e.g., reels 30, 32, 33, and 34) are spun (see FIG. 8) and stopped (see FIG. 9) according to a game outcome randomly selected by the CPU. The CPU uses a random number generator to select the game outcome. Referring to FIG. 10, after the reels are stopped, the player is provided an award for each winning combination appearing on the reels).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Visser in view of Gilmore to include the aforementioned method in order to achieve the predictable result of enhance player winning amount/player gaming experience.
14.	 Regarding claim 3, 10 and 17, Visser also discloses the processor further configured to nudge a reel upward or downward when a portion of the multiple-location wild symbol appears as part of the game outcome, the nudge resulting in the entire multiple-location wild symbol being displayed (paragraph 70; In one arrangement, the reel 402 is nudged such that the Golden Reel symbol occupies all three symbol spaces).
Regarding claims 4, 11 and 18, Gilmore also teaches only the reels without the multiple location wild symbol are re-spun (FIG. 3 and 7 – 9; paragraphs 20 and 21).
16.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visser (US 20090117983) and in view Gilmore (US 20040033827) and further in view of Aoki (US 20060264254)
17.	Regarding claims 2, 9 and 16, the combination of Visser and Gilmore teach the invention substantially as claimed, but fails to explicitly disclose the limitation of in the event that another multiple-location wild symbol appears in the additional game outcome, the re-spinning process is repeated until no additional multiple-location wild symbols appear during a subsequent re-spin or all reels show a multiple-location wild symbol. 
Aoki teaches a wagering game wherein in the event that another (multiple-location) wild symbol appears in the additional game outcome, the re-spinning process is repeated until no additional (multiple-location) wild symbols appear during a subsequent re-spin or all reels show a (multiple-location) wild symbol (Paragraph 37, lines 1 – 24; FIG. 5a; Aoki teaches (Paragraph 37, lines 1 – 24; FIG. 5a) that if another (multiple-location) wild symbol appears in the additional game outcome, the re-spinning process can repeat one more time, since three wild symbols can appear in the game (one on each reel), the re-spinning process with the two reels already contain wild symbols will have two possible type of results (no additional (multiple-location) wild symbols appear on the third reel) or all three reels show a (multiple-location) wild symbol), which means that the re-spinning process is repeated until no additional 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Visser and Gilmore in view of Aoki to include the aforementioned method in order to enhance player gaming experience and stimulate player interest.
18.	Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visser (US 20090117983) and in view Gilmore (US 20040033827) and further in view of DiRe (US 4836546)
19.	Regarding claims 5 and 12, the combination of Visser and Gilmore teach the invention substantially as claimed, but fails to explicitly disclose the limitation of the multiple-location wild symbol are only locked if all the reels to the left are locked. 
DiRe teaches a symbol/symbol 12 on reel D (i.e. a multiple-location wild symbol) is only locked if all the reels to the left (i.e. reels A - C) are locked (Col 3, 55 - 65). 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Visser and Gilmore in view of DiRe to include the aforementioned method in order to increase player interest and excitement.
20.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visser (US 20090117983) and in view Gilmore (US 20040033827) and further in view of Locke (US 20030054872)
21.	Regarding claims 6, 13 and 19, the combination of Visser and Gilmore teach the invention substantially as claimed, but fail to explicitly disclose the limitation of the player receives a bonus multiplier that is randomly determined for each re-spin. 

Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of Visser and Gilmore in view of Locke to include the aforementioned method in order to maintain/enhance the level of player excitement offered by bonus games.
22.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visser (US 20090117983) and in view Gilmore (US 20040033827) and in view of Joshi (US 20020039919)
23.	Regarding claims 7, 14 and 20, the combination of Visser and Gilmore teach the invention substantially as claimed, but fail to explicitly disclose the limitation of alternative game presentations are selected based at least in part on low frequency of historical occurrence. 
Joshi teaches alternative game presentations (i.e. alternative game presentations that includes a different average value of the bonus for each alternative game presentations) are selected based at least in part on low frequency of historical occurrence (i.e. low frequency regarding the occurrence of start-bonus outcome) (Paragraph 84, lines 10 - 13). 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination of the combination of Visser and Gilmore in 

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715